135999DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: input interface (Claim 1); processor (Claim 1, 4-8).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-12, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2020/203263 A1.
Claim 1
WO 2020/203263 A1 discloses a lidar scanner (Fig. 2, Ref. 12) “See in Translation” (In the following description of the embodiment, the three-dimensional shape data acquired by the distance measuring device 12 (laser distance measuring device) is the position information in the three-dimensional coordinates of a plurality of points on the surface of the object (measurement target) and the position. It shall be acquired as "three-dimensional point group data" including information on the reflected brightness (reflection brightness value), scanning a structure so as to generate a point cloud data “See Translation” (The point cloud PC10 shown in FIG. 3 indicates a point cloud on the surface of the measurement target.); an input interface, coupled to the lidar scanner and receiving the point cloud data “See Translation” (communication path such as an electric wire and an optical fiber, or a wireless communication path); and a processor “See Translation” (Although the present invention has been described as a hardware configuration in the above embodiment, the present invention is not limited to this. The present invention can also realize the processing of each component by causing a CPU (Central Processing Unit) to execute a computer program.), coupled to the input interface, receiving the point cloud data and generating a point cloud data set, wherein the processor executes a surface degradation and a geometry abnormal coupling diagnosis module so as to: mark a first point cloud range of a surface degradation area according to a color space value (Brightness value) of the point cloud data set (Fig. 4, Ref. C102); mark a second point cloud range of a geometry abnormal area according to a coordinate value of the point cloud data set (Fig. 4, Ref. C102p); determine, when an abnormal area comprises at least partially overlapping area between the first point cloud range and the second point cloud range (predetermined threshold), that the surface degradation or the a geometry abnormality occurs at the abnormal area, and mark the abnormal area with a predetermined mode “See Translation” (As an example of determining such an abnormal portion, an approximate curve L101 is calculated with respect to the histogram of the portion where the paint remains, and a point cloud having a reflection brightness deviating from the approximate curve L101 is a point cloud having an abnormal surface. There is a way to decide. By this determination method, the histogram H101 having a normal reflection brightness value and the histogram H102 having an abnormal reflection brightness can be separated. By recognizing the point cloud corresponding to the histogram H102 as an abnormal part, the abnormal part of the structure can be determined.).  

    PNG
    media_image1.png
    520
    358
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    514
    524
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    277
    528
    media_image3.png
    Greyscale

Claim 2
 	WO 2020/203263 A1 discloses the point cloud data is a three-dimensional point cloud data “See Translation” (The distance measuring device 12 has a laser ranging device and the like, and acquires three-dimensional shape data of a surrounding object including a measurement target. The surface abnormality detecting device 11 acquires three-dimensional shape data from the distance measuring device 12, and identifies an abnormal portion of the surface state from the acquired three-dimensional shape data.).  
Claim 9
 	WO 2020/203263 A1 discloses the surface degradation area comprises defects of coating blister, peeling, and corrosion “See Translation” (The difference between the detection based on the reflected brightness value and the roughness value is, for example, the floating of the paint due to internal corrosion. The floating of the paint does not change the reflected brightness value because the paint remains, but it is detected as a roughness value. By using this information, the erosion range of corrosion can be specified from the internally corroded part connected to the exposed rust, so that an appropriate repair method can be selected and judged.).  
Claim 10
 	WO 2020/203263 A1 discloses the geometry abnormal area comprises defects of deformation “See Translation, Floating of Paint” (The difference between the detection based on the reflected brightness value and the roughness value is, for example, the floating of the paint due to internal corrosion. The floating of the paint does not change the reflected brightness value because the paint remains, but it is detected as a roughness value. By using this information, the erosion range of corrosion can be specified from the internally corroded part connected to the exposed rust, so that an appropriate repair method can be selected and judged., inclination, and circularity variation.)  
Claim 11
 	WO 2020/203263 A1 discloses scanning a structure so as to generate a point cloud data (Fig. 2, Ref. 12) “See Translation” (In the following description of the embodiment, the three-dimensional shape data acquired by the distance measuring device 12 (laser distance measuring device) is the position information in the three-dimensional coordinates of a plurality of points on the surface of the object (measurement target) and the position. It shall be acquired as "three-dimensional point group data" including information on the reflected brightness (reflection brightness value); receiving the point cloud data and generating a point cloud data set “See Translation”; (The point cloud PC10 shown in FIG. 3 indicates a point cloud on the surface of the measurement target.); marking a first point cloud range of a surface degradation area according to a color space value of the point cloud data set (Fig. 4, Ref. C102); marking a second point cloud range of a geometry abnormal area according to a coordinate value of the point cloud data set (Fig. 4, Ref. C102p); and determining, when an abnormal area comprises at least partially overlapping area between the first point cloud range and the second point cloud range (threshold), that a surface degradation or a geometry abnormality occurs at the abnormal area, and marking the abnormal area with a predetermined mode “See Translation” (As an example of determining such an abnormal portion, an approximate curve L101 is calculated with respect to the histogram of the portion where the paint remains, and a point cloud having a reflection brightness deviating from the approximate curve L101 is a point cloud having an abnormal surface. There is a way to decide. By this determination method, the histogram H101 having a normal reflection brightness value and the histogram H102 having an abnormal reflection brightness can be separated. By recognizing the point cloud corresponding to the histogram H102 as an abnormal part, the abnormal part of the structure can be determined.).  
Claim 12
 	WO 2020/203263 A1 discloses the point cloud data is a three-dimensional point cloud data “See Translation” (The distance measuring device 12 has a laser ranging device and the like, and acquires three-dimensional shape data of a surrounding object including a measurement target. The surface abnormality detecting device 11 acquires three-dimensional shape data from the distance measuring device 12, and identifies an abnormal portion of the surface state from the acquired three-dimensional shape data.).  
Claim 19
 	WO 2020/203263 A1 discloses the surface degradation area comprises defects of coating blister, peeling, and corrosion “See Translation” (The difference between the detection based on the reflected brightness value and the roughness value is, for example, the floating of the paint due to internal corrosion. The floating of the paint does not change the reflected brightness value because the paint remains, but it is detected as a roughness value. By using this information, the erosion range of corrosion can be specified from the internally corroded part connected to the exposed rust, so that an appropriate repair method can be selected and judged.).  
Claim 20
 	WO 2020/203263 A1 discloses the geometry abnormal area comprises defects of deformation “See Translation, Floating of Paint” (The difference between the detection based on the reflected brightness value and the roughness value is, for example, the floating of the paint due to internal corrosion. The floating of the paint does not change the reflected brightness value because the paint remains, but it is detected as a roughness value. By using this information, the erosion range of corrosion can be specified from the internally corroded part connected to the exposed rust, so that an appropriate repair method can be selected and judged., inclination, and circularity variation.)  

Allowable Subject Matter
Claims 3-8, 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 3-8, 13-18, the prior art fails to disclose or make obvious the first point cloud range of the surface degradation area is larger than the second point cloud range of the geometry abnormal area, the processor determines that the surface degradation occurs at the abnormal area and marks the first point cloud range in the abnormal area with the predetermined mode; the first point cloud range of the surface degradation area is smaller than the second point cloud range of the geometry abnormal area, the processor determines that the geometry abnormality occurs at the abnormal area and marks the second point cloud in the abnormal area with the predetermined mode; the processor further executes an abnormal area tracking and prediction module so as to predict a variation status of the abnormal area at a next time point based on a point cloud of the abnormal area where the geometry abnormality occurs at a consecutive time point using a machine learning algorithm; the processor also executes a data pre-processing module so as to: receive the point cloud data, reduce or not reduce the point cloud data according to a size of the structure, perform a topological orderly method on the point cloud data, and perform a coordinate registration operation on the point cloud data of different time points undergone the topological orderly method so as to generate the point cloud data set having a time series; the processor segments the surface degradation area based on the color space value of the point cloud data set and calculates an area and a depth of the surface degradation area using a neural network, the processor segments the geometry abnormal area based on the coordinate value of the point cloud data set along a force direction and a direction perpendicular to the force direction, and calculates physical quantity of the geometry abnormal area and in combination with the other recited limitations of claim 1, 11. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        November 30, 20227